PER CURIAM.
The decree appealed is affirmed and appel-lee is awarded One Hundred Fifty ($150.-00) Dollars attorneys fees, money judgment for which is to be entered by the lower court
In passing we wish to note that the various judges of the lower court appear to have exercised patience and indulgence with the appellant, who ill-advisedly from time to time has elected to represent himself in this legal matter, when although he is professionally trained, such training evidently has not been for the legal profession.
Affirmed.
SHANNON, Acting C. J., WHITE, J., and BARNS, PAUL D., Associate Judge, concur.